Title: From John Quincy Adams to William Cranch, 30 May 1826
From: Adams, John Quincy
To: Cranch, William


				
					To William Cranch, Henry Huntt and Walter Smith,Greeting:
					Washington, May 30, 1826
				
				Know Ye, That in pursuance of the Act of Congress passed on the twentieth day of this present Month of May, entitled “An Act to provide for erecting a Penitentiary in the District of Columbia, and for other purposes,” I the said John Quincy Adams, President of the United States of America, Do by these presents appoint you the said William Cranch, Henry Huntt and Walter Smith, to be Commissioners, “to select a proper Site in the District of Columbia on which to erect a Penitentiary for the said District,” and also to “Select a Site in the County of Alexandria for a County Jail”; and I do hereby authorize you to do and perform all other matters and things which the said Commissioners are authorized or required to do by Virtue of the Act of Congress aforesaid.(L. S.) In Testimony whereof, I have caused the Seal of the United States to be hereunto affixed. Given under my hand at the City of Washington the Thirtieth day of May A.D. 1826; and of the Independence of the United States, the Fiftieth.
				
					John Quincy Adams,By the President,H. Clay,Secretary of State.
				
				
			